Citation Nr: 0405335	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability of the 
right ring finger.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 
1987.

By a decision entered in March 1988, the RO in San Diego, 
California denied the veteran's claim for service connection 
for a disability of the right ring finger.  In April 1996, 
that same RO declined to reopen a previously denied claim for 
service connection for residuals of head injury.  The veteran 
was notified of both decisions, and of his appellate rights, 
but he did not initiate an appeal of either decision within 
one year.  As a result, those decisions became final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103 (1995); 
38 C.F.R. §§ 19.129(a), 19.192 (1987).

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the RO in St. 
Louis, Missouri that reopened the veteran's previously denied 
claim for service connection for residuals of head injury, 
and denied that claim on the merits; declined to reopen the 
previously denied claim for service connection for a 
disability of the right ring finger; and denied new claims 
for service connection for bilateral hearing loss and 
tinnitus, and a claim for TDIU.

In October 2001, the veteran submitted a Statement in Support 
of Claim in which he asserted, among other things, that he 
had had surgery on his left foot in 1983, and that he had 
"trouble walking at times because of this".  In the Board's 
view, that statement can reasonably be construed as a claim 
for an increased (compensable) rating for the veteran's 
service-connected left foot disability.  Inasmuch as the RO 
has not yet taken adjudicatory action on the claim, the 
matter is referred to the RO for further action, as 
appropriate.

(The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for residuals of 
head injury.  Action on the remaining matters here on 
appeal-including an examination of the underlying merits of 
the veteran's claim for service connection for residuals of 
head injury-will be deferred pending completion of the 
development sought in the REMAND below.)


FINDINGS OF FACT

1.  By a decision entered in April 1996, the RO in San Diego, 
California declined to reopen a previously denied claim for 
service connection for residuals of head injury.  The veteran 
was notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  Since the time of the April 1996 decision, the veteran 
has submitted statements and testimony further elaborating on 
the circumstances surrounding his in-service head injury.  
Medical evidence has also been received which shows that he 
continues to have headaches and appears to suggest that his 
condition "could be service connected".  This evidence was 
not previously submitted to agency decision makers; is 
neither cumulative nor redundant of the evidence of record in 
April 1996; relates to unestablished facts necessary to 
substantiate the veteran's claim; and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 1996 decision, which declined to reopen the 
veteran's previously denied claim for service connection for 
residuals of head injury, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103 
(1995).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of head 
injury.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

As noted above, the matter of the veteran's entitlement to 
service connection for residuals of head injury has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection for 
that condition may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2003).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes statements and testimony 
from the veteran further elaborating on the circumstances 
surrounding his in-service head injury.  Medical evidence has 
also been received which shows that he continues to have 
headaches, and there is a VA treatment report of record, 
dated in August 2001, which appears to suggest that his 
condition "could be service connected".  This evidence was 
not previously submitted to agency decision makers; is 
neither cumulative nor redundant of the evidence of record in 
April 1996; relates to unestablished facts necessary to 
substantiate the veteran's claim; and raises a reasonable 
possibility of substantiating the claim.  The evidence 
submitted is therefore new and material, and the claim is 
reopened.  To this limited extent, the appeal is granted.


ORDER

The claim for service connection for residuals of head injury 
is reopened; to this limited extent, the appeal is granted.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA is also 
required to request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).

In the present case, the record shows that the RO furnished 
the veteran a VCAA notice letter in November 2001 in 
connection with his claims for service connection for 
residuals of a head injury, a disability of the right finger, 
and bilateral hearing loss.  However, he has not been 
furnished such a letter in connection with his claim for 
service connection for tinnitus, or his claim for TDIU.  
Accordingly, a remand is required for corrective action.

A remand is also required so that efforts can be undertaken 
to further assist the veteran in obtaining additional 
evidence pertinent to his appeal.  During a video conference 
hearing held before the undersigned in July 2003, the veteran 
indicated that he had received treatment for the disabilities 
here at issue at the VA Medical Center (VAMC) in La Jolla, 
California, and/or the VA Outpatient Clinic in San Diego, 
California, from approximately 1987 to 1996; at the VAMC in 
Minneapolis/St. Paul, Minnesota, from approximately 1997 to 
1999; and at the VAMC in St. Louis, Missouri, from 
approximately 1996 to the present.  In addition, the record 
contains correspondence from the Social Security 
Administration (SSA) indicating that the veteran is in 
receipt of benefits from that agency as a result of "chronic 
brain syndrome".  Presently, although the record contains 
some records of VA examination and treatment, it appears 
clear that the RO has not requested records corresponding to 
all of the dates and locations identified by the veteran at 
the hearing.  Neither has the RO requested the medical 
records underlying the SSA's decision to grant benefits.  
This should be accomplished on remand.  The Board also finds 
that it would be helpful to have the veteran re-examined for 
purposes of further exploring the question of whether he 
currently suffers from residuals of an in-service head 
injury.

Finally, a remand is required so that the RO can take further 
action on the veteran's application to reopen his previously 
denied claim for service connection for a disability of the 
right ring finger.  This is necessary because the record 
shows that the RO denied that claim by the decision entered 
in March 2002; because the veteran submitted a VA Form 9 in 
December 2002 which can reasonably be construed as an 
expression of disagreement with regard to the RO's decision 
on that claim; and because no SOC as to that claim was 
thereafter issued.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2003); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should issue the veteran and his 
representative a VCAA notice letter in 
connection with his claims for service 
connection for tinnitus, and for TDIU.  He 
should be notified of any information and 
medical or lay evidence that is necessary to 
substantiate those claims, which information 
and evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  The 
claimant should be requested to provide any 
evidence in his possession that pertains to 
the claims.

As part of the development required by the 
VCAA, the RO should ask the veteran to 
provide information regarding any evidence of 
current or past treatment for his 
disabilities that has not already been made 
part of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  

2.  The RO should make efforts to ensure that 
all relevant records of VA treatment have 
been obtained for review, to include all 
relevant records from the VA Medical Center 
(VAMC) in La Jolla, California, and/or the VA 
Outpatient Clinic in San Diego, California, 
from approximately 1987 to 1996; at the VAMC 
in Minneapolis/St. Paul, Minnesota, from 
approximately 1997 to 1999; and at the VAMC 
in St. Louis, Missouri, from approximately 
1996 to the present.  

Continue to request these VA records, either 
until the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

3.  Request the appellant's medical and 
adjudication records from the Social Security 
Administration.  Associate all correspondence 
and any records received with the claims 
file.  Continue to request these records, 
either until the records are obtained or it 
is reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After the foregoing development has been 
completed and any available evidence is 
obtained, the RO should then arrange to have 
the veteran scheduled for a neurological 
examination.  The examiner should review the 
claims file and provide an opinion as to each 
of the following questions:

a.  Is it at least as likely as not 
(i.e., 50 percent or more likely) that 
the veteran currently suffers from 
residuals of an in-service head injury, 
to include headache, tinnitus, hearing 
loss, and/or psychiatric illness?  (The 
examiner should discuss and comment 
upon, among other things, the motor 
vehicle accident the veteran was 
involved in during service in March 
1981; the injury he sustained when he 
was struck by the hood of a vehicle 
during service in February 1986; the 
diagnosis of "mixed muscle 
contraction/vascular/post-traumatic 
headaches" noted in the report of a 
December 1990 VA Outpatient 
Consultation; the statement in a VA 
treatment report of record, dated in 
August 2001, which appears to suggest 
that his condition "could be service 
connected"; and the conclusion 
contained in the report of an August 
2002 VA examination to the effect that 
it is not likely that the veteran's 
present headache is due to "the truck 
hood accident in the service".)

b.  Is it absolutely clear (i.e., 
obvious, manifest, or undebatable) that 
the veteran's venous angioma pre-existed 
his entry into the military in April 
1980?  If it is absolutely clear that 
the angioma pre-existed service, is it 
at least as likely as not (i.e., 50 
percent or more likely) that head injury 
in service caused a chronic or permanent 
(as opposed to a transient or temporary) 
increase in severity of the angioma 
during service, such that residual 
disability, such as headache, tinnitus, 
hearing loss, and/or psychiatric 
illness, ultimately resulted?

A complete rationale for all opinions should 
be provided.

5.  After all required notice and development 
has been completed, the RO should take 
adjudicatory action on the veteran's claims 
for service connection for residuals of a 
head injury, bilateral hearing loss, and 
tinnitus, and on his claim for TDIU.  If any 
benefit sought is denied, an SSOC should be 
issued.

6.  The RO should also re-examine the 
veteran's application to reopen his 
previously denied claim for service 
connection for a disability of the right 
finger, to determine whether additional 
development or review is warranted.  If no 
preliminary action is required, or when it is 
completed, the RO should furnish the veteran 
an SOC in accordance with 38 C.F.R. § 19.29, 
unless the claim is resolved by granting the 
benefit sought on appeal or the NOD is 
withdrawn.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

After the veteran and his representative have been given an 
opportunity to respond to the aforementioned SOC and SSOC, 
the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  This case must be afforded expeditious 
treatment by the RO.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



